UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51877 4301, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 19800 MacArthur Blvd., Irvine, CA 92612 (Address of principal executive offices) (Zip Code) 949-757-4180 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 9, 2007: 100,000 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Information Item 2. Management’s Discussion and Analysis or Plan of Operation Item 3. Controls and Procedures PART II -OTHER INFORMATION Item 1. Legal Proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Security Holders. Item 5. Other Information. Item 6. Exhibits and Reports of Form 8-K. SIGNATURES i PART I - FINANCIAL INFORMATION Item 1.Financial Information 4301, INC. (a development stage company) 4301, Inc. (a development stage company) FINANCIAL STATEMENTS AS OF JUNE 30, 2007 4301, Inc. (a development stage company) Financial Statements Table of Contents FINANCIAL STATEMENTS Page # Balance Sheet F-1 Statement of Operations and Retained Deficit F-2/F-3 Statement of Stockholders Equity F-4 Cash Flow Statement F-5 Notes to the Financial Statements F-6 4301, Inc. (a development stage company) BALANCE SHEET As of June 30, 2007 and December 31, 2006 ASSETS CURRENT ASSETS 6/30/2007 12/31/2006 Cash $ - $ - Total Current Assets - - TOTAL ASSETS $ - $ - LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued Expenses $ 2,250 $ 1,750 Total Current Liabilities 2,250 1,750 TOTAL LIABILITIES 2,250 1,750 STOCKHOLDERS' EQUITY Preferred Stock - Par value $0.001; Authorized: 10,000,000 None issues and outstanding - - Common Stock - Par value $0.001; Authorized: 100,000,000 Issued and Outstanding: 100,000 100 100 Additional Paid-In Capital - - Accumulated Deficit (2,350 ) (1,850 ) Total Stockholders' Equity (2,250 ) (1,750 ) TOTAL LIABILITIES AND EQUITY $ - $ - The accompanying notes are an integral part of these financial statements. F-1 4301, Inc. (a development stage company) STATEMENT OF OPERATIONS For the six months ending June 30, 2007 and 2006 from inception (December 9, 2005) through June 30, 2007 6 MONTHS 6 MONTHS FROM ENDING ENDING INCEPTION 6/30/2007 6/30/2006 TO 6/30/07 REVENUE $ - $ - $ - COST OF SERVICES - - - GROSS PROFIT OR (LOSS) - - - GENERAL AND ADMINISTRATIVE EXPENSES 500 550 2,350 NET INCOME (LOSS) (500 ) (550 ) (2,350 ) ACCUMULATED DEFICIT, BEGINNING BALANCE (1,850 ) (400 ) - ACCUMULATED DEFICIT, ENDING BALANCE $ (2,350 ) $ (950 ) $ (2,350 ) Earnings (loss) per share (0.01 ) (0.01 ) Weighted average number of common shares 100,000 100,000 The accompanying notes are an integral part of these financial statements. F-2 4301, Inc. (a development stage company) STATEMENT OF OPERATIONS For the three months ending June 30, 2007 and 2006 3 MONTHS 3 MONTHS ENDING ENDING 6/30/2007 6/30/2006 REVENUE $ - $ - COST OF SERVICES - - GROSS PROFIT OR (LOSS) - - GENERAL AND ADMINISTRATIVE EXPENSES 250 250 NET INCOME (LOSS) $ (250 ) $ (250 ) The accompanying notes are an integral part of these financial statements. F-3 4301, Inc. (a development stage company) STATEMENT OF STOCKHOLDERS' EQUITY From inception (December 9, 2005) through June 30, 2007 COMMON ACCUM. TOTAL SHARES STOCK DEFICIT EQUITY Stock issued on acceptance 100,000 $ 100 $ 100 of incorporation expenses December 9, 2005 Net Income (Loss) (400 ) (400 ) Total, December 31, 2005 100,000 100 (400 ) (300 ) Net Income (Loss) (1,450 ) (1,450 ) Total, December 31, 2006 100,000 100 (1,850 ) (1,750 ) Net Income (Loss) (500 ) (500 ) Total, June 30, 2007 100,000 $ 100 $ (2,350 ) $ (2,250 ) The accompanying notes are an integral part of these financial statements. F-4 4301, Inc. (a development stage company) STATEMENTS OF CASH FLOWS For the six months ending June 30, 2007 and 2006 from inception (December 9, 2005) through June 30, 2007 6 MONTHS 6 MONTHS FROM ENDING ENDING INCEPTION CASH FLOWS FROM OPERATING ACTIVITIES 6/30/2007 6/30/2006 TO 6/30/07 Net income (loss) $ (500 ) $ (550 ) $ (2,350 ) Stock issued as compensation - - 100 Increase (Decrease) in Accrued Expenses 500 550 2,250 Total adjustments to net income 500 550 2,350 Net cash provided by (used in) operating activities - - - CASH FLOWS FROM INVESTING ACTIVITIES None - - - Net cash flows provided by (used in) investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES None - - - Net cash flows provided by (used in) financing activities - - - CASH RECONCILIATION Net increase (decrease) in cash - - - Cash - beginning balance - - - CASH BALANCE - END OF PERIOD $ - $ - $ - The accompanying notes are an integral part of these financial statements. F-5 4301, Inc. (a development stage company) NOTES TO FINANCIAL STATEMENTS 1.Summary of significant accounting policies: Industry: 4301, Inc. (the Company), a Company incorporated in the state of Delaware as of December 9, 2005 plans to locate and negotiate with a business entity for the combination of that target company with The Company. The combination will normally take the form of a merger, stock-for-stock exchange or stock- for-assets exchange. In most instances the target company will wish to structure the business combination to be within the definition of a tax-free reorganization under Section 351 or Section 368 of the Internal Revenue Code of 1986, as amended. No assurances can be given that The Company will be successful in locating or negotiating with any target company. The Company has been formed to provide a method for a foreign or domestic private company to become a reporting ("public") company whose securities are qualified for trading in the United States secondary market. The Company has adopted its fiscal year end to be December 31. Results of Operations and Ongoing Entity: The Company is considered to be an ongoing entity for accounting purposes; however, there is substantial doubt as to the Company's ability to continue as a going concern. The Company's shareholders fund any shortfalls in The Company's cash flow on a day to day basis during the time period that The Company is in the development stage. Liquidity and Capital Resources: In addition to the stockholder funding capital shortfalls; The Company anticipates interested investors that intend to fund the Company's growth once a business is located. Cash and Cash Equivalents: The Company considers cash on hand and amounts on deposit with financial institutions which have original maturities of three months or less to be cash and cash equivalents. Basis of Accounting: The Company's financial statements are prepared in accordance with U.S. generally accepted accounting principles. Income Taxes: The Company utilizes the asset and liability method to measure and record deferred income tax assets and liabilities. Deferred tax assets and liabilities reflect the future income tax effects of temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and are measured using enacted tax rates that apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. F-6 Deferred tax assets are reduced by a valuation allowance when in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. At this time, The Company has set up an allowance for deferred taxes as there is no company history to indicate the usage of deferred tax assets and liabilities. Fair Value of Financial Instruments: The Company's financial instruments may include cash and cash equivalents, short-term investments, accounts receivable, accounts payable and liabilities to banks and shareholders. The carrying amount of long-term debt to banks approximates fair value based on interest rates that are currently available to The Company for issuance of debt with similar terms and remaining maturities. The carrying amounts of other financial instruments approximate their fair value because of short-term maturities. Concentrations of Credit Risk: Financial instruments which potentially expose The Company to concentrations of credit risk consist principally of operating demand deposit accounts. The Company's policy is to place its operating demand deposit accounts with high credit quality financial institutions. At this time The Company has no deposits that are at risk. 2.Related Party Transactions and Going Concern: The Company's financial statements have been presented on the basis that it is a going concern in the development stage, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. At this time The Company has not identified the business that it wishes to engage in. The Company's shareholder funds The Company's activities while The Company takes steps to locate and negotiate with a business entity for combination; however, there can be no assurance these activities will be successful. 3.Accounts Receivable and Customer Deposits: Accounts receivable and Customer deposits do not exist at this time and therefore have no allowances accounted for or disclosures made. 4.Use of Estimates: Management uses estimates and assumptions in preparing these financial statements in accordance with generally accepted accounting principles. Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenue and expenses. Management has no reason to make estimates at this time. 5.Revenue and Cost Recognition: The Company uses the accrual basis of accounting in accordance with generally accepted accounting principles for financial statement reporting. 6.Accrued Expenses: Accrued expenses consist of accrued legal, accounting and office costs during this stage of the business. F-7 7.Operating Lease Agreements: The Company has no agreements at this time. 8.Stockholder's Equity: Preferred stock includes 10,000,000 shares authorized at a par value of $0.001, of which none are issued or outstanding. Common Stock includes 100,000,000 shares authorized at a par value of $0.001, of which 100,000 have been issued for the amount of $100 on December 31, 2005 in acceptance of the incorporation expenses for the Company. On March 28, 2007, the Stock Purchase Agreement between Michael Raleigh, the sole shareholder of the Company, and Yusuke Matsuo was filed pursuant to the acquisition of 100,000 shares of issued and outstanding shares of common stock by Mr. Matsuo. 9.Required Cash Flow Disclosure for Interest and Taxes Paid: The company has paid no amounts for federal income taxes and interest. The Company issued 100,000 common shares of stock to its sole shareholder in acceptance of the incorporation expenses for the Company. 10.Earnings Per Share: Basic earnings per share ("EPS") is computed by dividing earnings available to common shareholders by the weighted-average number of common shares outstanding for the period as required by the Financial Accounting Standards Board (FASB) under Statement of Financial Accounting Standards (SFAS) No. 128, "Earnings per Shares". Diluted EPS reflects the potential dilution of securities that could share in the earnings. 11.Income Taxes: The Company has available net operating loss carry-forwards for financial statement and federal income tax purposes. These loss carry-forwards expire if not usedwithin 20 years from the year generated. The Company's management has decided a valuation allowance is necessary to reduce any tax benefits because the available benefits are more likely than not to expire before they can be used.These net operating losses expire as the following, $400 at 2025, and $1,450 at 2026, $500 at 2027. F-8 Item 2.
